NUMBER 13-14-00117-CR

                             COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                      Appellant,

                                         v.

SALVADOR MARTINEZ,                                                        Appellee.


                   On Appeal from the 25th District Court
                       of Gonzales County, Texas.


                                      ORDER

              Before Justices Rodriguez, Garza, and Perkes
                            Order Per Curiam
      Appellant, the State of Texas, by and through the District Attorney in and for

Gonzales County, Texas, has filed a motion for stay of proceedings in the above cause.

On February 4, 2014, the trial court granted a motion to suppress evidence. The State

has filed a notice of appeal and has requested a stay in the trial court’s proceedings

pending disposition of its appeal. See TEX. CODE CRIM. PROC. ANN. § 44.01(a)(5), (e)
(West, Westlaw through 2007 Sess.). The Court, having examined and fully considered

the motion for stay of proceedings, is of the opinion that said motion should be granted.

The motion for stay is hereby GRANTED, and the trial court's proceedings are hereby

ordered STAYED pending disposition of the State’s appeal.

                                                      PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
24th day of February, 2014.




                                           2